Citation Nr: 1315619	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  05-22 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mechanical low back pain with degenerative disc disease and small central disc protrusion at L4-L5 and L5-S1 with mild right radiculopathy.

2.  Entitlement to a rating in excess of 20 percent for herniated disc, cervical spine, C6-7.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Nancy Lavranchuck, Agent


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1989 to December 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2003, December 2008, March 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  During the course of the appeal, the Veteran was granted a temporary 100 percent rating for his lumbar spine disability for convalescence from May 19, 2010, following lumbar spine surgery.  The previously assigned 20 percent rating was continued from December 1, 2010.

The Board notes that the Veteran requested and was scheduled for a hearing before a Veterans Law Judge (VLJ) in May 2008; in April 2008, the Veteran withdrew his request for a hearing and asked for a hearing before a Decision Review Officer instead.  The Veteran was scheduled for such hearing in June 2008, but did not appear for the hearing.  

In his September 2009 substantive appeal for the issue of an increased rating for his cervical spine disability, the Veteran again requested a hearing before a VLJ.  No hearing was ever scheduled.  However, in his substantive appeal dated in November 2012 for his TDIU claim, the Veteran did not request a hearing.  In fact, in a November 2012 statement, the Veteran's representative specifically indicated that a hearing was not requested at that time.  Accordingly, the Board will proceed to review the case.   

The Board observes that in a June 2012 statement, the Veteran's representative submitted additional evidence and indicated that it was in support of the Veteran's claim for a "traumatic brain injury."  The Veteran is service connected for migraine type headaches associated with post-traumatic brain syndrome.  The Board construes the June 2012 statement as an increased rating claim for the Veteran's headaches.  Accordingly, the issue of an increased rating for migraine type headaches being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development.  A private treatment record dated in December 2010 indicates that the Veteran had physical therapy for six months.  A review of the record indicates that no attempt has been made to obtain those records.  As the evidence shows that the Veteran had surgery on his lumbar spine in May 2010, the Board concludes that physical therapy records following that surgery are relevant and should be obtained.  In this regard, as noted in the Introduction, the Board observes that the Veteran was assigned a temporary 100 percent disability rating for his lumbar spine from May 19, 2010.  Therefore, no matter the physical findings pertaining to his lumbar spine that may be shown in the physical therapy records, the Veteran already received a 100 percent rating through the end of November 2010; the currently assigned 20 percent rating was continued from December 1, 2010.  However, it is possible that such records could show pertinent findings pertaining to the cervical spine and could also be relevant as to the claim for a TDIU.  As such, the Board concludes that they should be obtained.  

Furthermore, it appears that the Veteran may have undergone physical therapy at other times during the course of this appeal.  For example, a VA treatment record dated in March 2005 indicates that the Veteran was going to physical therapy at that time.  On remand, the Veteran should be asked to identify all treatment records, including physical therapy records, that have not been obtained and any records identified should be obtained and associated with the claims file.  
Also, the most recent treatment records from the VA Medical Center (VAMC) in Butler, Pennsylvania are dated in June 2008.  Accordingly, on remand, records of any ongoing VA treatment that the Veteran may be receiving should be obtained.  

The Board also finds that a medical opinion as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Multiple disabilities resulting from a common etiology or single accident, or disabilities affecting a single bodily system (e.g. orthopedic) are considered a single disability for determining TDIU eligibility. Id.  

In this case, a VA general medical examination was obtained in April 2011.  Although the examiner opined as to the occupational affects that the Veteran's service-connected disabilities had on his employment, no opinion regarding whether the Veteran's service-connected disabilities alone render him unable to secure and follow a substantially gainful occupation.  Therefore, the Board finds that an opinion from the April 2011 examiner should be obtained as to whether the Veteran's service-connected disabilities render him unemployable.  

Furthermore, the Board observes that in connection with his TDIU claim, after the most recent adjudication of his lumbar and cervical spine claims, additional evidence was received at the RO in December 2012 containing information pertinent to rating the Veteran's spine disabilities.  No supplemental statement of the case (SSOC) was then issued.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2012).  On remand, the RO should ensure that such evidence is considered in addition to other evidence obtained in connection with this remand.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service lumbar and cervical spine treatment that the Veteran has recently received.  The Board is particularly interested in records of physical therapy treatment that the Veteran may have received, as well from the Butler VAMC.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the April 2011 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  The examiner is requested to review the record, and offer an opinion as to whether the Veteran's service-connected disabilities (migraine type headaches; herniated disc, cervical spine, C6-7; neuropathy of the left upper extremity; radiculopathy of the left lower extremity; mechanical low back pain with degenerative disc disease and small central disc protrusion L4-L5 and L5-S1 with mild right radiculopathy; internal derangement of the right knee; chondromalacia and torn medial meniscus of the left knee; carpal tunnel syndrome status post release of the bilateral wrists; gastroenteritis; and residuals of right hand injury) preclude him from engaging in substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




